DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-4, 6, 8, 17, 19-20, 25-26, 28-29 and 32-37, in the reply filed on 11/5/2020 is acknowledged.
Claims 1, 3-4, 6, 8, 17, 19-20, 25-26, 28-29 and 32-37 will be examined on the merits herein.
Claims 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 8/30/2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 6, 7, 17, 19, 20, 25, 26, 28, 29, and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite an oat lipid extract with less than 0.5% solvent (which reads on no solvent). This judicial exception is not integrated into a practical application because the broadest reasonable interpretation of is the claims is a product comprising an extract from oats without characteristics are not markedly different from the product's naturally occurring counterpart in its natural state (i.e. concentrations, ratios of components, additional ingredients, etc).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no limitations which differentiate the product from what is naturally found in oats (i.e. concentrations, ratios of components, additional ingredients, etc).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8, 17, 19, 20, 25, 26, 28, 29, and 32-34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Härröd (WO 2010/104444, cited on IDS filed 8/30/2019).
Regarding claims 1, 3, 4, 6, 8, 17, 19, 20, 25, 26, and 28, Härröd discloses neutral and polar lipids from an oil of biological material, where the oil contains at least 40, preferably at least 50 lipid% polar lipids as calculated on the total amount of lipids in said oil (see abstract).  Härröd discloses evaporating and distilling to recover the ethanol and to remove the water (i.e. remove the solvent).  Further, Härröd discloses a fractionation process utilizing ethanol.  A person of ordinary skill would reasonably expect the use of the same process on the same material to have the same material composition.  Any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 29, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given 
Regarding claim 32, Härröd discloses cosmetics and pharmaceutical compositions.
Regarding claims 33-34, Härröd discloses cosmetics and pharmaceutical compositions.  As the prior art discloses the same composition as instantly claimed, it is the Examiner’s position that it is capable of preforming the intended use as recited by the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 8, 17, 19, 20, 25, 26, 28, 29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Härröd (WO 2010/104444, cited on IDS filed 8/30/2019) in view of Potter et al. (U.S. 5,620,692)
The teachings of Härröd have been set forth above.
Härröd does not teach the additional agents recited by the instant claims.

Regarding claim 35, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize additional agents such as sunscreens and moisturizing agents as taught by Potter et al. in the cosmetic composition of Härröd.  One would be motivated to do so with a reasonable expectation of success as both are drawn to ethanol extracted oat lipid oils, and Potter teaches that the oil can be successfully combined with sunscreens and moisturizing agents to form cosmetic compositions. 

Claims 1, 3, 4, 6, 8, 17, 19, 20, 25, 26, 28, 29, 32-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Härröd (WO 2010/104444, cited on IDS filed 8/30/2019) in view of Oat Cosmetics (“Oat Lipid”, https://oatcosmetics.com/oat/oat-lipid/).
The teachings of Härröd have been set forth above.
Härröd does not teach the claimed w/w percentage of oat lipids extract.
Oat Cosmetics teaches Avena sativa (Oat) Kernel Oil that is ethanol extracted.  Oat Cosmetics teaches that the oil contains 1-2% of moisture regulating ceramides, and suggests 1-5% for skin applications.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Melissa L Fisher/Primary Examiner, Art Unit 1611